DETAILED ACTION
Election/Restrictions
Applicant’s election of Group III in the reply filed on May 23 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 23-42 are pending in the application. Claims 23-35 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23 2021.   Accordingly, claims 36-41 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 6 2020 was considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 36-41 as currently written are vague and indefinite.  The claims are directed to a “drug dosage tablet” but none of the claims actually recite the inclusion of a drug.  Thus, the scopes of the claims are unclear because the claims are directed to a drug dosage tablet but it is unclear if a drug is actually required to be present.  Tablets without drugs are known in the art, for instance, toilet cleaning tablets.  Thus, the metes and bounds of the claims are unclear.  
Claim 40 contains the trademark/trade name ethocel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Broad et al. (US Patent No. 5705190, cited on PTO Form 1449) in view of DeBrouse (USPGPUB No. 20090123537, cited on PTO Form 1449).
Applicant Claims
	The instant application claims a drug dosage tablet comprising a core and a coating disposed over the core; wherein the core comprises an alginate, a fatty acid, and a cellulose; and wherein the coating comprises calcium alginate.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Broad et al. is directed to controlled release formulation for poorly soluble basic drugs.  Example 1 teaches a tablet composition comprising sodium calcium alginate, lactose (a sugar) and stearic acid.  The composition is taught as controlled release (column 4, lines 53-54).  The preparation may be processed into tablets or used for filling capsules.  The preparation may also be coated when desired (column 5, lines 11-15).  Other ingredients which can be included are pharmaceutically acceptable excipients such as diluents like microcrystalline cellulose (column 6, lines 1-5).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	DeBrouse is directed to oral dosage form of ceftriaxone and methods of use.  The invention generally relates to pharmaceutical and nutraceutical products for encapsulating pharmaceutical and nutraceutical bioactives for intestinal delivery (paragraph 0003).  Taught is encapsulation within an inner core region and has an outer shell preventing its dissolution until reaching the small intestine (paragraph 0009).  The protective outer shell is made up of an alginate, preferably initially sodium alginate, which is then converted into a gastricly insoluble calcium form (calcium alginate) (paragraph 0043).  To make the outer shell, appropriate amount of stock outer membrane solution is prepared to support the amount of dosage form one wishes to generate. The solution contains cold water and ultimately calcium alginate (paragraph 0048).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Broad et al. and DeBrouse and utilize a calcium alginate coating on the tablets of Broad et al.  One of ordinary skill in the art would have been motivated to utilize this type of coating in order to delay release until the colon as taught by DeBrouse.  One of ordinary skill in the art would have a reasonable expectation of success as Broad et al. teaches the tablets can have a coating and Lin teaches that alginate beads can be coated with an enteric coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Broad et al. and Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Adjei et al. (US Patent No. 6461639) in view of Mamajiwalla et al. (USPGPUB No. 20070184115).
Applicant Claims
	The instant claims are set forth above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Adjei et al. is directed to a core formulation.  The core formulation contains the following adjuvants: a binder such as microcrystalline cellulose, an excipient such as lactose (a sugar), a disintegrating agent such as alginic acid, a lubricant such as magnesium stearate, a sweetening agent such as sucrose or saccharin (column 5, lines 50-64).  The subject core formulation is treated whereby an outer shell is formed which comprises alginate (column 6, lines 6-12).  The biodegradable alginate material includes calcium alginate (column 6, lines 18-20).  Compression of the core to a tablet is taught (column 5, line 32).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Adjei et al. teaches a core comprising the instantly claimed cellulose, sugar and suggest alginic acid can be in the core as well as magnesium stearate as a lubricant, Adjei et al. does not teach an alginate disintegrating agent or stearic acid lubricant.  Adjei et al. does not exemplify a calcium alginate outer shell.  However, these deficiency are cured by Mamajiwalla et al.
Mamajiwalla et al. is directed to modified release formulations of tramadol and uses thereof.  Lubricants taught include stearic acid and magnesium stearate (paragraph 1459).  Disintegrants include alginic acid and sodium alginate (paragraph 01466).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adjei et al. and Mamajiwalla et al. and replace alginic acid with sodium alginate as both are taught as disintegrants by Mamajiwalla et al.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adjei et al. and Mamajiwalla et al. and replace magnesium stearate with stearic acid as both are taught as lubricants by Mamajiwalla et al.  This is simply the substitution of one known element for another where each element and its function were already known in the drug dosage formulation art.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adjei et al. and Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adjei et al. and Mamajiwalla et al. and utilize microcrystalline cellulose, lactose and/or sucrose in the core.  It would have been obvious to one of ordinary skill in the art to try any of the specifically taught binders, excipients and sweetening agents as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).

Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Broad et al. in view of DeBrouse as applied to claims 36-40 above and in further view of Georg (US Patent No. 3317394).
Applicant Claims
	The instant application claims the tablet has a spherical shape.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Broad et al. and DeBrouse are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)

	Georg is directed to a medicinal tablet and a method for its preparation.  It is taught that the rate of dissolution of soluble material in the table depends on the outer shape of the tablet.  A tablet having a large specific surface, i.e. a flattened tablet, release its content of soluble material more rapidly than a tablet having a small specific surface, e.g. a spherical tablet (column 5, lines 6-12).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Broad et al., DeBrouse and Georg and utilize a spherical shape.  One skilled in the art would have been motivated to utilize a spherical shape for its small specific surface as taught by Georg.  Note: MPEP 2144.04 changes in shape is not a patentable modification absent a demonstration of the significance of the shape.  

Claims 36-41 are rejected under 35 U.S.C. 103 as being unpatentable over Adjei et al. in view of Mamajiwalla et al. as applied to claims 36-40 above and in further view of Georg (US Patent No. 3317394).
Applicant Claims
	The instant application claims the tablet has a spherical shape.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Adjei et al. and Mamajiwalla et al. are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Adjei et al. teaches a tablet, Adjei et al. does not specify the shape.  However, this deficiency is cured by Georg.
	Georg is directed to a medicinal tablet and a method for its preparation.  It is taught that the rate of dissolution of soluble material in the table depends on the outer shape of the tablet.  A tablet having a large specific surface, i.e. a flattened tablet, release its content of soluble material more rapidly than a tablet having a small specific surface, e.g. a spherical tablet (column 5, lines 6-12).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Adjei et al., Mamajiwalla et al. and Georg and utilize a spherical shape.  One skilled in the art would have been motivated to utilize a spherical shape for its small specific surface as taught by Georg.  Note: MPEP 2144.04 changes in shape is not a patentable modification absent a demonstration of the significance of the shape.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616